Allowable Subject Matter

Claims 1-6, 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 1:  The prior art of record fails to disclose or suggest a voltage converter, includes:  the first control unit and the second control unit arranged in a parallel manner between the driving unit and the control element; and a switching unit a switching unit including a first switch implemented at an output of the driving unit and a second switch implemented at an input of the control element, the switching circuit configured to route the driving signal to the first control unit and the first control signal to the control element when the voltage converting unit is in the first load state and to route the driving signal to the second control unit and the second control signal to the control element when the voltage converting unit is in the second load state.
Claim 11:   The prior art of record fails to disclose or suggest a method for method for converting voltage, the method comprising the steps of:  providing, with first and second control units arranged in a parallel manner between the driving unit and the control element; and routing, with a first switch at an output of the driving unit and a second switch at an input of the control element, the driving signal to the first control unit and the first control signal to the control element when the voltage converting unit is in the first load state, and the driving signal to the second control unit and the second control signal to the control element when the voltage converting unit is in the second load state.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY E. LEE III whose telephone number is (571)270-1525.  The examiner can normally be reached on 7:30a-5:00p (M-TH).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HENRY E LEE III/Examiner, Art Unit 2838